Citation Nr: 1508994	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for malaria.
 
2.  Entitlement to service connection for migraines, to include as due to the service connected diabetes mellitus II and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and has been subsequently transferred to the Roanoke, Virginia, RO.

A videoconference was held in November 2012 in front of a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing was obtained and associated with the claims file.  The same VLJ remanded the claims in January 2014.  

The Veteran was afforded the opportunity to testify at a hearing in front of a new VLJ.  In January 2015, he testified in front of the undersigned at a hearing in the Central Office.  A transcript of the hearing has been associated with the claim file. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In January 2015, prior to the promulgation of a decision, the Veteran's representative testified at the hearing that the Veteran wished to withdraw the appeal at to the issue of service connection for malaria.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the January 2015 hearing, the Veteran, through his representative, stated that he wished to withdraw the issue of his claim for service connection for malaria.  A transcript of the hearing has been associated with the claim file and serves as a written notice of the request to withdraw the issue of service connection for malaria. 

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b). 

As the Veteran has withdrawn the aforementioned claim in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction over it and can take no further action on this matter.


ORDER

The appeal of the issue of entitlement to service connection for malaria


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the Board remand of January 2014, the RO was requested to obtain a medical opinion as to the etiology of the claimed migraines.  The examiner was to provide an opinion as to whether the claimed migraines were related to service, to exposure to herbicides in service, or were due to or aggravated by the service connected diabetes mellitus.  The Veteran was afforded a VA examination in June 2014 and a medical opinion was obtained regarding the etiology of the claimed migraines.  However, the opinion did not address the relationship, if any, between the service connected diabetes mellitus and migraines.  The examiner stated that the etiology of migraines is not well understood and then proceeded to provide an opinion as to whether the migraines were related to service or Agent Orange exposure.  However, there was no discussion of the relationship to diabetes.  Accordingly, there was no substantial compliance with the Board's January 2014 remand and the claim must be remanded once again.  

Moreover, the Board notes that at the hearing, the Veteran's representative discussed two articles which address the potential relationship between diabetes and migraines.  On remand, the examiner must consider these articles and discuss them in the opinion provided.  

Furthermore, at the hearing the Veteran acknowledged that he had reported headaches prior to his diabetes diagnosis.  He explained that the headaches prior to his diabetes were not chronic.  The examiner must consider the Veteran's testimony at the hearing regarding the history of his headaches.

Finally, the Veteran also argued at the hearing that his migraines could have been aggravated by his service connected posttraumatic stress disorder (PTSD).  On remand, an opinion as to the relationship, if any, between the migraines and PTSD should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Return the file to the VA examiner who provided the June 2014 opinion and request that an opinion be provided as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the migraines is secondary to, and/or aggravated, by his service-connected diabetes mellitus, type II and/or PTSD.  The examiner is asked to specifically consider and discuss the Veteran's testimony at the January 2015 hearing regarding the history of his migraines and the internet articles cited by the Veteran's representative at the hearing.  It is noted that the internet articles can be found in the January 23, 2015 entry on VBMS.  Any and all additional evidence submitted since the June 2014 opinion must be considered and discussed in the opinion provided.  A complete rationale for all opinions must be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim remaining on appeal, in light of all pertinent evidence and legal authority. In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


